                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

SHARON SILVERMAN                                                                         PLAINTIFF

v.                                    NO. 5:17CV00329 JLH

TRINITY VILLAGE; and DONNA STONE,
in her individual and official capacities                                            DEFENDANTS

                                     OPINION AND ORDER

       On July 11, 2016, Sharon Silverman, an African American woman, was terminated from her

position as administrator of assisted living at Trinity Village, a Pine Bluff senior living community.

Silverman has sued Trinity Village as well as her former supervisor, Donna Stone, in her individual

capacity and in her capacity as the Trinity Village executive director.1 Although not divided into

counts stating separate claims for relief, her complaint mentions discrimination on the basis of race,

age, and sex in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981, 42 U.S.C.

§ 1983, the equal protection clause, and the Arkansas Civil Rights Act. See Document #1. It also

mentions retaliation, wrongful discharge, breach of contract, and intentional infliction of emotional

distress. See id. at 1-2, 6. The heart of her complaint seems to be that she was subjected to a hostile

work environment and eventually was discharged because of her race and in retaliation for

complaining to the EEOC.

       The defendants filed an early motion for partial summary judgment on all claims under

section 1983; all claims under the equal protection clause; any age and sex discrimination claims

brought under section 1981; and the sex and age discrimination claims under Title VII and the



       1
         Silverman initially also named the Trinity Village Board of Directors, in their individual
and official capacities, but the Court previously dismissed all claims against these defendants
without objection.
ACRA. Document #8. The Court granted the motion. It dismissed Silverman’s claims under section

1983, section 1981, and the equal protection clause, and her claims for sex and age discrimination

under Title VII and the ACRA. Document #24 at 2. The Court stated that Silverman’s “race

discrimination claims under Title VII and the Arkansas Civil Rights Act remain.” Id.

       The defendants now “move for summary judgment as to Plaintiff’s remaining claims under

Title VII and ACRA.” Document #28 at 2. After reviewing the parties’ briefs and its previous order,

the Court explained that it mistakenly dismissed Silverman’s section 1981 race discrimination claim

and it directed the defendants to brief the merits of that claim. Document #50. They have done so.

With her response to the defendants’ motion for summary judgment, Silverman filed a sworn

declaration in which she adds to her deposition testimony. The defendants have moved to strike

portions of the declaration which, they say, directly contradict Silverman’s testimony during her

deposition. In addition, the defendants argued in their reply brief that Silverman’s complaint failed

to state a claim upon which relief can be granted for intentional infliction of emotional distress and

breach of contract or wrongful discharge. The Court notified the parties that it would treat that

argument as a motion for judgment on the pleadings under Federal Rule of Civil Procedure 12(c)

and gave Silverman the opportunity to respond, which she has done. For reasons that will be

explained, the motion to strike is denied. The motion for summary judgment is granted in part and

denied in part. The motion for judgment on the pleadings is granted as to the claim of intentional

infliction of emotional distress but denied as to the claim for wrongful discharge.

                                SUMMARY JUDGMENT STANDARD

       A court should grant summary judgment if the evidence demonstrates that there is no genuine

dispute as to any material fact and the moving party is entitled to judgment as a matter of law. Fed.


                                                  2
R. Civ. P. 56(a). The moving party bears the initial burden of demonstrating the absence of a

genuine dispute for trial. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 2553, 91 L.

Ed. 2d 265 (1986). If the moving party meets that burden, the nonmoving party must come forward

with specific facts that establish a genuine dispute of material fact. Matsushita Elec. Indus. Co., Ltd.

v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 1356, 89 L. Ed. 2d 538 (1986);

Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc). A genuine dispute

of material fact exists only if the evidence is sufficient to allow a reasonable jury to return a verdict

in favor of the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct.

2505, 2510, 91 L. Ed. 2d 202 (1986). The Court must view the evidence in the light most favorable

to the nonmoving party and must give that party the benefit of all reasonable inferences that can be

drawn from the record. Pedersen v. Bio-Med. Applications of Minn., 775 F.3d 1049, 1053 (8th Cir.

2015). If the nonmoving party fails to present evidence sufficient to establish an essential element

of a claim on which that party bears the burden of proof, then the moving party is entitled to

judgment as a matter of law. Id.

                     THE MOTION TO STRIKE SILVERMAN’S DECLARATION

        It is well established that a nonmoving party cannot avoid summary judgment by responding

to the motion with an affidavit or declaration contradicting that party’s earlier deposition testimony.

Camfield Tires, Inc. v. Michelin Tire Corp., 719 F.2d 1361, 1365-66 (8th Cir. 1983). In these

situations, however, only “where the conflicts between the deposition and affidavit raise only sham

issues should summary judgment be granted” despite the conflicts. Id. at 1366.

        Here, the defendants say that certain paragraphs in Silverman’s declaration contradict her

prior deposition testimony. Document #46 at 4. None of the paragraphs, however, fall into the


                                                   3
Camfield Tires category. Silverman testified in her deposition that she complained to the EEOC on

June 23, 2016, only about an incident on June 22, 2016. Paragraphs 12-20 and 26 of her recent

declaration do not contradict this testimony because in them Silverman simply relates allegations

that occurred before June 22 — she does not state that she reported those events to the EEOC on

June 23. See Document #41. Paragraph 38 adds to but does not contradict her previous deposition

testimony. Document #38-1 at 42. Paragraph 39 likewise adds to but does not contradict her

previous deposition testimony because it explains that her subsequent conversations with the EEOC

— after June 23 — addressed more than the June 22 incident. Document #41 at 39; Document #38-1

at 57. Similarly, paragraph 21 of Silverman’s declaration, which explains that she believed

someone’s body language was racist, does not contradict but supplements her prior deposition

testimony regarding the interaction. See Document #38-1 at 42; see Fast v. Southern Union Co., Inc.,

149 F.3d 885, 892 n.7 (8th Cir. 1998) (declining to find a late affidavit was a sham; it did not

contradict deposition testimony under Camfield Tires but supplemented it). Finally, Silverman’s

recent declaration evidence that Donna Stone discriminated against her does not contradict her

deposition testimony because in her deposition she was equivocal on this point. See Document #38-1

at 32-35; Wilson v. Westinghouse Elec. Corp., 838 F.2d 286, 289 (8th Cir. 1988) (“Ambiguities and

even conflicts in a deponent’s testimony are generally matters for the jury to sort out.”). The motion

to strike is therefore denied.

                 SILVERMAN’S CLAIMS AGAINST DONNA STONE INDIVIDUALLY

        Silverman sued Stone in her individual capacity and in her official capacity as executive

director of Trinity Village. Individual employees cannot be personally liable under Title VII.

McCullough v. Univ. of Ark. for Med. Sciences, 559 F.3 855, 860 n.2 (8th Cir. 2001). Silverman’s


                                                  4
Title VII claims against Donna Stone in her individual capacity therefore must be dismissed.

Individual employees may, however, be liable under section 1981 if they intentionally cause an

employer to infringe on a plaintiff’s section 1981 rights. Jones v. Forrest City Gro., Inc., 564 F.

Supp. 2d 863, 869 (E.D. Ark. 2008).

         SILVERMAN’S CLAIM THAT SHE WAS TERMINATED BECAUSE OF HER RACE

       Silverman asserts race discrimination in violation of Title VII, section 1981, and the ACRA.

Section 1981 guarantees to all persons the same right to contract “as is enjoyed by white persons.”

42 U.S.C. § 1981. Race discrimination claims under Title VII, section 1981, and the ACRA are all

analyzed under the McDonnell Douglas burden-shifting framework when, as here, there is no direct

evidence of race discrimination. Evance v. Trumann Health Servs., LLC, 719 F.3d 673, 677 (8th Cir.

2013); Bennett v. Nucor Corp., 656 F.3d 802, 818 (8th Cir. 2011); Roark v. City of Hazen, Ark., 189

F.3d 758, 761 (8th Cir. 1999). Silverman therefore must first make a prima facie showing of

intentional discrimination. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04, 93 S. Ct.

1817, 1824-25, 36 L. Ed. 2d 668 (1973). That is, she must show that she is a member of a protected

class, that she was qualified for the position, and that she suffered an adverse employment action

under circumstances that would permit the court to infer that unlawful discrimination was involved.

See id.; Sallis v. Univ. of Minn., 408 F.3d 470, 476 (8th Cir. 2005). If Silverman establishes a prima

facie case, the burden then shifts to Trinity Village to articulate a legitimate, nondiscriminatory

reason for the adverse employment action. See McDonnell Douglas, 411 U.S. at 802-03, 93 S. Ct.

at 1824-25. If this burden is met, Silverman must show that the proffered reason is actually a pretext

for unlawful discrimination. Id. at 804, 93 S. Ct. at 1825. Silverman at all times bears the ultimate




                                                  5
burden “of proof and persuasion” that she was the victim of unlawful discrimination. See Torgerson,

643 F.3d at 1046.

       Silverman has not met her burden of establishing a prima facie case of racial discrimination

because the circumstances do not permit the court to infer that she was terminated because of her

race. She points to various circumstantial evidence from the course of her employment that, she

says, shows an intent to discriminate. Her evidence comes up short, however.

       It is undisputed that Silverman was replaced by an African American woman. While not

determinative, this fact is relevant and tends to undercut Silverman’s claim that she was terminated

because of her race. Routen v. Suggs, __ Fed. Appx. __, 2019 WL 2587606 at *2 (8th Cir. June 24,

2019), citing Walker v. St. Anthony’s Med. Ctr., 881 F.2d 554, 558 (8th Cir. 1989).

       Silverman points to an instance nearly two years before her termination in which a coworker

declared to executive director Stone, in Silverman’s presence, that she would not work for a

“n*****” and then immediately handed Stone her resignation. In some instances racial slurs or other

insults are highly probative that a subsequent adverse employment action was motivated by race.

See Bryant v. Jeffrey Sand Co., 919 F.3d 520, 526 (8th Cir. 2019) (noting that manager’s use of

racial slurs evidenced a clear intent to discriminate against the plaintiff); Stacks v. Sw. Bell Yellow

Pages, Inc., 27 F.3d 1316, 1324 (8th Cir. 1994) (holding that a decisionmaker’s comment that

“women were the worst thing” that happened to the company was direct evidence of sex

discrimination). But a single remark made by a non-decisionmaker in the process of resigning,

“untethered as [it was] from the adverse employment action at issue” nearly two years later, does

not raise any inference of intentional race discrimination by Stone or Trinity Village. Hutton v.

Maynard, 812 F.3d 679, 686 (8th Cir. 2016); see also Ward v. Int’l Paper Co., 2006 WL 1061951,


                                                  6
at *3 (E.D. Ark. Apr. 20, 2006) (manager’s comment that it would be an excellent time for the

plaintiff to retire, six months before he was terminated, did not support an inference of age

discrimination in the decision to terminate him).

       Silverman’s declaration states that when she first took the job she was initially paid less than

the prior Caucasian administrator of assisted living. Silverman has not provided any facts to show

that she and the prior administrator had similar experience and qualifications, so the evidence does

not allow the inference that the pay difference was racially motivated. And it is undisputed that

Silverman received substantial raises in the course of her employment at Trinity Village.2 In short,

Silverman has wholly failed to connect her initial pay for her first six months at Trinity Village with

her termination nearly two years later.

       Silverman next notes that only she and her staff were initially required to clock in and out

at Trinity Village while no other salaried employees had to do so. Approximately a year before she

was terminated Silverman raised the issue with Stone, who ended the requirement. Silverman’s

evidence does not connect her race with the requirement that she and her staff had to clock in.

Moreover, nothing connects the circumstances surrounding that requirement — which ended a year

before Silverman’s termination — with her termination.

       Silverman insists that a Caucasian coworker, April Bogy, treated her poorly on the basis of

race and that Stone did nothing about it. Silverman says that Bogy openly disrespected her, created

needless disputes with her, refused to attend meetings she conducted, fabricated errors in her time

sheets, and confronted her in a hostile manner, among other things. Silverman believes all these


       2
        Silverman stated on the EEOC intake questionnaire that her employment began on
September 23, 2014, with a pay rate of $42,000 per year and that her pay rate on June 23, 2016, was
$52,000 per year. Document #28-2 at 1.

                                                  7
things were done on the basis of race. She says that “Bogy was always doing something to be

racially insensitive and/or offensive.” Document #41 at 8. In relation to one specific incident with

Bogy, Silverman says that Bogy’s “body language, tone, and gestured shaking and pointing her

finger in [her] face” made it “clear” to her that Bogy’s behavior was motivated by racial bigotry. Id.;

Document #38-1 at 51. Regardless, however much Silverman believes that race played a part in

Bogy’s behavior, “[Silverman’s] beliefs have no effect and do not create a genuine issue of material

fact that would preclude summary judgment.” Marler v. Missouri State Bd. of Optometry, 102 F.3d

1453, 1457 (8th Cir. 1996). Silverman testified that Bogy never used any racial slurs. Document

#28-1 at 3; Document #55-1 at 32-33. It is clear that the two women did not get along, but that fact

alone does not show that Bogy’s conduct was racially motivated. In any event, Bogy did not

participate in the decision to terminate Silverman. The evidence is simply insufficient to allow a

factfinder to infer from Bogy’s conduct, or Stone’s failure to correct it, that Stone and Trinity

Village terminated Silverman because of her race.

       Because Silverman has not sustained her burden to present a prima facie case that she was

terminated because of race discrimination, her race discrimination claims for termination brought

under Title VII, section 1981, and the Arkansas Civil Rights Act are dismissed with prejudice.

                  SILVERMAN’S CLAIM OF RACE DISCRIMINATION BASED ON
                             HOSTILE WORK ENVIRONMENT

       In addition to her claim that she was terminated because of her race, Silverman’s complaint

references an incident on June 22, 2016, in which Bogy “confronted, verbally accosted, berated and

scolded Plaintiff; and repeatedly put her finger in Plaintiff’s face.” Document #1 at 4. The complaint

alleges that the defendants’ treatment of Silverman was symptomatic of their longstanding practice

“of hiring blacks, older workers and women . . . [and] subjecting them to hostile conditions of work,

                                                  8
higher level of scrutiny and more readily disciplined and discharge[d].” Id. When Silverman

completed the EEOC intake questionnaire on June 23, 2016, she referenced the June 22, 2016

incident, explaining that Bogy “has continuously displayed insubordination to me and threaten[ed]

me by pointing and shaking her hands in my face; when [she] was asked repeatedly by AD to stop.”

Document #28-2 at 2. In her formal EEOC charge dated July 13, 2016, Silverman stated, “During

the last month of my employment I was subjected to a hostile work environment that consisted of

harassment and intimidation.” Document #1 at 7.

       The Eighth Circuit has explained:

               To establish a claim for hostile work environment based on race, an employee
       must prove that “(1) [s]he is a member of a protected group; (2) [s]he was subject to
       unwelcome race-based harassment; (3) the harassment was because of membership
       in the protected group; and (4) the harassment affected a term, condition, or privilege
       of employment.” [Malone v. Ameren UE, 646 F.3d 512, 517 (8th Cir. 2011)].
       Moreover, if an employee’s hostile work environment claim is based on harassment
       by non-supervisory co-workers, the employee must also prove that the employer
       “knew or should have known of the harassment and failed to take proper remedial
       action.” Id. (quoting Tatum v. City of Berkeley, 408 F.3d 543, 550 (8th Cir.2005)).

               In order for harassment to have affected a term, condition, or privilege of
       employment, the harassment must have been “sufficiently severe or pervasive to alter
       the conditions of the victim’s employment and create an abusive working
       environment.” Id. (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21, 114 S. Ct.
       367, 126 L. Ed. 2d 295 (1993)). Consideration of this element of a hostile work
       environment claim “includes both objective and subjective components: an
       environment that a reasonable person would find hostile and one that the victim
       actually perceived as abusive.” Duncan v. Gen. Motors Corp., 300 F.3d 928, 934
       (8th Cir.2002). “To decide whether a work environment is objectively offensive, ...
       we examine all the circumstances, including the frequency of the discriminatory
       conduct, its severity, whether it is physically threatening or humiliating or a mere
       offensive utterance, and whether the conduct unreasonably interfered with the
       employee’s work performance.” Singletary v. Mo. Dep’t of Corr., 423 F.3d 886, 892-
       93 (8th Cir.2005) (quoting Bainbridge v. Loffredo Gardens, Inc., 378 F.3d 756, 759
       (8th Cir.2004)). “A hostile work environment exists when the workplace is
       dominated by racial slurs, but not when the offensive conduct consists of offhand
       comments and isolated incidents.” Bainbridge, 378 F.3d at 759.


                                                 9
Clay v. Credit Bureau Enterprises, Inc., 754 F.3d 535, 540 (8th Cir. 2014).

       Silverman’s allegation that she was subjected to a hostile work environment seems to be

based primarily, though not exclusively, on Bogy’s behavior. Silverman has not, however, presented

evidence that Bogy’s behavior, or any harassment or intimidation directed at Silverman, was racially

motivated or that it was sufficiently frequent and severe to create a hostile work environment. Sallis,

408 F.3d at 476-77. Other than the one incident when an employee used a racial epithet and

resigned, Silverman has presented no evidence that anyone at Trinity Village used racial slurs. In

her deposition Silverman testified that she believed Bogy was racially insensitive because “she

spoke as a white woman to a black woman,” Document #28-1 at 21, but the fact that Bogy is white

and Silverman is black, by itself, is not evidence that Bogy’s conduct was racially motivated.

Silverman has not presented evidence in the record to show that she was subjected to race-based

harassment that affected a term, condition or privilege of employment. Cf. Anderson v. Durham D

& M, LLC, 606 F.3d 513, 521 (8th Cir. 2010) (holding no dispute of fact existed simply because of

the race of the individual involved in the termination).

       Because Silverman has not sustained her burden to present a prima facie claim that she was

subjected to a hostile work environment because of her race, her hostile work environment claims

brought under Title VII, section 1981, and the Arkansas Civil Rights Act are dismissed with

prejudice.




                                                  10
           SILVERMAN’S CLAIM THAT SHE WAS TERMINATED IN RETALIATION FOR
                             COMPLAINING TO THE EEOC

        Silverman’s complaint also mentions retaliation for engaging in protected activity. Nowhere

does she state on what statute her retaliation claim is based, but courts evaluate retaliation claims

under Title VII, section 1981, and the ACRA the same. Sayger v. Riceland Foods, Inc., 735 F.3d

1025, 1030 (8th Cir. 2013); Brown v. City of Jacksonville, 711 F.3d 883, 892 (8th Cir. 2013). For

each, in the absence of direct evidence of retaliation, Silverman must present evidence from which

a reasonable jury could find that she engaged in protected conduct, that she suffered a materially

adverse employment action, and a causal connection between the two. See Brown, 711 F.3d at 893.

On the causation element, Silverman must show that retaliation was the but-for cause of the adverse

employment action. Liles v. C.S. McCrossan, Inc., 851 F.3d 810, 819 (8th Cir. 2017); see also

Shirrell v. St. Francis Med. Ctr., 793 F.3d 881, 888 (8th Cir. 2015) (“To show a causal connection,

a plaintiff must show that her protected activity was a but-for cause of her employer’s adverse

action.”); Williams-Raynor v. Ark. Dep’t of Health, 2018 WL 4473094, at *2-*3 (E.D. Ark. Sept.

18, 2018). If Silverman presents sufficient evidence to establish a prima facie case, the defendants

must articulate a legitimate, non-retaliatory reason for the adverse action. Liles, 851 F.3d at 818. If

they articulate such a reason, then Silverman must show that reason was actually a pretext for

retaliation. Id.

        It is undisputed that Silverman complained of race discrimination with the EEOC on June 23,

2016, by completing an EEOC intake questionnaire. Document #28-2. The EEOC’s notice of charge

of discrimination, addressed to Stone at Trinity Village, is dated June 29, 2016. Document #38-5.

Silverman was terminated on July 11, 2016.




                                                  11
        The defendants argue that the decision to terminate Silverman had already been made by the

time they received notice of the EEOC complaint. Stone testified in her deposition that plans were

already underway to terminate Silverman on June 27. Document #28-6 at 10-11. She says that she

waited until July 11 to terminate Silverman because she did not want to pull her off medical leave

in order to do so and because the plan was for Trinity Village’s attorney to be present during the

termination meeting. Id. at 10-12. It is true, as the defendants argue, that Silverman has testified that

she does not know what day along this time line that Stone made the decision to terminate her. The

evidence taken in Silverman’s favor, however, supports an inference that Stone did not decide to

terminate Silverman until after June 28, 2016.

        After Silverman filed the EEOC complaint, but before Trinity Village knew about it, she

worked two full days without incident. No mention was made of any issues or problems with her

employment. Subsequently, she was out on medical leave from June 28 until July 11. While

Silverman was first out on leave, Stone proceeded as though Silverman’s employment would

continue when she returned from sick leave. For example, on June 28 Stone sent a text message to

Silverman stating that Stone had cancelled a meeting with a state official that Silverman had

scheduled for the following day, explaining that she did so partly because she “knew [Silverman]

would not want to miss [the] meeting.” Document #38-9 at 2. Likewise, Stone sent an email to the

state official stating that “[w]hen Sharon Silverman our assisted living administrator returns, she can

reschedule the meeting.” Document #38-6 at 1. A jury reasonably could infer from these two

messages that as of June 28 Stone intended for Silverman’s employment to continue. If a jury drew

that inference, it would necessarily conclude that Stone’s testimony that she decided to terminate




                                                   12
Silverman on June 27 is false. That conclusion, in turn, would allow the inference that Stone decided

to terminate Silverman after receiving the EEOC notice of charge of discrimination.

       The temporal proximity between Trinity Village’s knowledge that Silverman filed an EEOC

complaint and her termination then would create an inference of a causal connection. As noted, the

EEOC mailed the notice of charge of discrimination on or shortly after June 29, 2016, and Silverman

was terminated on July 11, 2016. See Donathan v. Oakley Grain, Inc., 861 F.3d 735, 741 (8th Cir.

2017) (holding that temporal proximity was strong evidence of causation, in light of all the evidence,

where the termination occurred eight days after protected activity); Sprenger v. Fed. Home Loan

Bank of Des Moines, 253 F.3d 1106, 1113 (8th Cir. 2001) (holding that the short temporal proximity

of “a matter of weeks” was sufficient to meet a prima facie case of causation).

       Silverman has established a prima facie case of retaliation. The defendants must therefore

articulate a legitimate, non-retaliatory reason for Silverman’s termination. Liles, 851 F.3d at 818.

They say that there were many reasons for terminating her. They cite a document which lists many

examples of unprofessional conduct and rule infractions that Silverman allegedly committed, such

as disclosing confidential financial information to others and placing documents that she did not

understand into a shredder. Document #28-7. But, they say, the ultimate reason that resulted in her

termination was Silverman’s refusal to complete an important work assignment. Document #28-6

at 7 (describing it as the “straw that broke the camel’s back”); Document #38-10 at 3 (describing

it as “the incident that tipped the scale”). Violation of company policy is a legitimate,

nondiscriminatory reason for termination, as is refusing to perform job assignments. Twymon v.

Wells Fargo & Co., 462 F.3d 925, 935 (8th Cir. 2006); Doss v. Frontenac, 14 F.3d 1313, 1319 (8th

Cir. 1994).


                                                 13
       Silverman must therefore show that these reasons were a pretext for retaliation. Liles, 851

F.3d at 818. In showing pretext a plaintiff may point to evidence that, for example, the employer’s

explanation is “unworthy of credence because it has no basis in fact,” or that “a prohibited reason

more likely motivated the employer.” Torgerson, 643 F.3d at 1047 (quoting Wallace v. DTG

Operations, Inc., 442 F.3d 1112, 1120 (8th Cir. 2006)).

       Silverman has presented some evidence that the reasons stated by Stone and Trinity Village

for terminating her are pretextual. First, as explained above, a jury could reasonably find that the

emails that Stone sent before she received notice of Silverman’s EEOC complaint are inconsistent

with her claim that she decided to fire Silverman no later than June 27, 2016, before she received

the EEOC notice. A jury reasonably could find from the sequence of events that the EEOC

complaint caused her unanticipated termination.

       Second, Silverman contends that the performance infractions listed in her termination

paperwork are “fictitious.” See Document #41 at 13. Her declaration says that at no time prior to her

termination was she notified of any performance problems; she was never cautioned, counseled, or

disciplined; and she received favorable performance reviews. Id. at 12. As Silverman argues, a

wholly positive employment record is inconsistent with the defendants’ characterization of her, upon

her termination, as a perennial problem employee. The fact that she was nevertheless fired for

performance reasons could give rise to a reasonable inference that a prohibited reason actually

caused her termination.

       Finally, and most importantly, Silverman has presented evidence that creates a genuine

dispute regarding the factual basis for the primary reason offered for her termination. After an Office

of Long-Term Care inspection revealed deficiencies in Trinity Village’s dietary department in May


                                                  14
2016, Trinity Village needed to complete a plan of correction by July 5. Silverman explains that

writing plans of correction were normally her duty, but Stone undertook to complete this one so

Silverman would not have to work with Bogy, who supervised the dietary department, on it.

Document #38-1 at 35-39. Silverman testified that at the end of the inspection in May she and Stone

discussed the situation and that Stone expressly stated that she would write the plan of correction.

Id. at 35. Two other employees of Trinity Village likewise have testified that Stone, without being

requested to do so, assumed the responsibility for preparing the plan of correction. Document #38-11

and Document #38-12.

       The parties agree that Stone called Silverman late in the workday on June 27 and inquired

on the status of the plan of correction. Silverman responded that she had not written it because

Stone was going to do it. Document #38-1 at 38; Document #28-6 at 3-4. The parties disagree as to

the rest of the conversation. Stone says that she then directed Silverman to complete the plan of

correction, and that Silverman refused, stating, “I’m not going to do it.” Document #28-6 at 4-6.

Silverman says that she repeatedly offered to write the plan of correction, even on a short

turnaround, but that Stone again said that she would write it herself because “you and April [Bogy]

don’t get along.” Document #38-1 at 36.

       Stone described this conversation as “the incident that tipped the scale” in favor of

terminating Silverman. According to Silverman and two other witnesses, however, Stone voluntarily

took responsibility for preparing the plan of correction. If a jury were to believe that Stone

voluntarily took responsibility for preparing the plan of correction, it could find that Stone and

Trinity Village’s claim that Silverman was terminated because she refused to prepare the plan is

pretextual. Torgerson, 643 F.3d at 1047.


                                                15
        A jury could reasonably find that Silverman would not have been terminated but for her

EEOC complaint. The defendants’ motion for summary judgment is therefore denied as to

Silverman’s claims of retaliation.

                              STANDARD FOR A RULE 12(C) MOTION

        Generally, “a Rule 12(c) motion for judgment on the pleadings is reviewed under the same

standard as a 12(b)(6) motion to dismiss.” Ginsburg v. InBev NV/SA, 623 F.3d 1229, 1233 n. 3 (8th

Cir. 2010). A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While Rule 8(a)(2) does not require a complaint

to contain detailed factual allegations, it does require a plaintiff to state the grounds of his

entitlement to relief, which requires more than labels and conclusions. Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555, 127 S. Ct. 1955, 1964-65, 167 L. Ed. 2d 929 (2007). In ruling on a motion to

dismiss, the Court must accept as true all factual allegations in the complaint and review the

complaint to determine whether its allegations show that the pleader is entitled to relief. Schaaf v.

Residential Funding Corp., 517 F.3d 544, 549 (8th Cir. 2008). All reasonable inferences from the

complaint must be drawn in favor of the nonmoving party. Crumpley-Patterson v. Trinity Lutheran

Hosp., 388 F.3d 588, 590 (8th Cir. 2004). The Court need not, however, accept as true legal

conclusions, even those stated as though they are factual allegations. Ashcroft v. Iqbal, 556 U.S. 662,

678, 129 S. Ct. 1937, 1949-50, 173 L. Ed. 2d 868 (2009).

                        RULE 12(C) MOTION ON THE TORT OF OUTRAGE

        Under Arkansas law, an outrage claim requires of the following elements:

        (1)    the actor intended to inflict emotional distress or knew or should have known
               that emotional distress was the likely result of his conduct;




                                                  16
        (2)     the conduct was extreme and outrageous, was beyond all possible bounds of
                decency, and was utterly intolerable in a civilized community;

        (3)    the actions of the defendant were the cause of the plaintiff’s distress; and

        (4)     the emotional distress sustained by the plaintiff was so severe that no
                reasonable person could be expected to endure it.

Kelley v. Georgia-Pac. Corp., 300 F.3d 910, 912 (8th Cir. 2002) (quoting McQuay v. Guntharp, 331

Ark. 466, 470, 963 S.W.2d 583, 585 (1998)). The Arkansas Court of Appeals has described this tort

as “an extremely narrow tort, rarely recognized in Arkansas caselaw.” McAdams v. Curnayn, 96

Ark. App. 118, 126, 239 S.W.3d 17, 22 (2006). Brill explains:

                Discharged employees have frequently asserted claims of outrage, in
        connection with wrongful termination claims against employers. Because employers
        have considerable latitude in dealing with employees, the courts have taken a strict
        view of outrage claims arising out of the discharge of an employee. A claim of
        outrage by an at-will employee cannot be based upon the mere fact of discharge, and
        accordingly most employee claims have been rejected as failing to satisfy the
        rigorous standards. However, in some instances the manner or the circumstances of
        the discharge has supported an outrage claim.

Howard W. Brill and Christian H. Brill, ARKANSAS LAW OF DAMAGES § 33:13 at 813 (6th ed. 2014).

        Here, the allegations in the complaint, if proven, do not come close to establishing the tort

of intentional infliction of emotional distress or outrage. Therefore, Silverman’s claim for intentional

infliction of emotional distress is dismissed.

         RULE 12(C) MOTION ON SILVERMAN’S CLAIM OF BREACH OF CONTRACT /
                               WRONGFUL DISCHARGE

        Silverman does not allege in her complaint that her contract was for a definite term or during

good behavior, which means that so far as the complaint is concerned her employment was for an

indefinite term. Historically, Arkansas courts have held that when an employee’s contract of

employment is for an indefinite term, either party may terminate the relationship without cause or


                                                  17
at-will. Sterling Drug, Inc. v. Oxford, 294 Ark. 239, 245, 743 S.W.2d 380, 383 (1988). In Sterling

Drug, the Supreme Court of Arkansas recognized an exception to the general rule that an employee

at will may be terminated without cause. In that case, the court held that when an at-will employee

is terminated in violation of the public policy of the state, the employee has a breach of contract

claim for wrongful discharge. Id. at 249, 743 S.W.3d at 385. The Arkansas courts have not

specifically addressed the issue of whether termination in retaliation for making an EEOC complaint

falls within the exception created by Sterling Drug, but the Eighth Circuit has held, in dicta, that “a

retaliatory discharge for filing an EEOC complaint likely would violate public policy[.]” Wallace

v. Sparks Health Sys., 415 F.3d 853, 861 (8th Cir. 2005). Based on that dicta, the Court holds that

Silverman’s allegation that she was terminated in retaliation for complaining to the EEOC states a

claim for wrongful discharge in breach of the employment contract. The Rule 12(c) motion as to that

claim is therefore denied.

                                          CONCLUSION

       The defendants’ motions for summary judgment and their motion for judgment on the

pleadings are GRANTED IN PART and DENIED IN PART. Documents #28 and #55. The motion

to strike is DENIED. Document #45. Sharon Silverman’s claims under Title VII against Donna

Stone in her individual capacity are dismissed. All of Silverman’s claims that her employment was

terminated because of her race and her claims that she was subject to a hostile work environment

because of her race are dismissed. Silverman’s claim of intentional infliction of emotional distress

is dismissed.

       The issue to be tried is whether Silverman was terminated in retaliation for complaining of

race discrimination. As to Stone and Trinity Village, that claim survives under section 1981 and the


                                                  18
Arkansas Civil Rights Act. As to Trinity Village, that claim also survives under Title VII and as a

claim for wrongful discharge in violation of the employment contract.

       IT IS SO ORDERED this 3rd day of July, 2019.



                                                     ________________________________
                                                     J. LEON HOLMES
                                                     UNITED STATES DISTRICT JUDGE




                                                19
